     Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 1 of 6



 1 LELAND EUGENE BACKUS, ESQ.
   Nevada State Bar. No 473
 2 SHEA BACKUS, ESQ.
   Nevada State Bar No. 8361
 3 BACKUS, CARRANZA & BURDEN
   3050 S. Durango Drive
 4 Las Vegas, NV 89117
   Tel. (702) 872-5555
 5 Fax    (702) 872-5545
   Email: gbackus@backuslaw.com
 6        sheabackus@backuslaw.com

 7 Attorneys for Garnishee QBE INSURANCE
   CORPORATION
 8

 9
                                     UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA

11 CARL THOMPSON,                                        Case No. 2:19-cv-01152-JCM-VCF

12                    Judgment Creditor-Plaintiff,
                                                         REPLY IN SUPPORT OF
13             v.                                        COUNTERMOTION TO "APPLICATION
                                                         FOR JUDGMENT AGAINST
14 LAMPLIGHT VILLAGE @ CENTENNIAL                        GARNISHEE QBE INSURANCE
   SPRINGS HOMEOWNERS ASSOCIATION,                       CORPORATION REQUIRING
15                                                       TURNOVER OF FUNDS," FOR
             Judgment Debtor-Defendant.                  CONDITIONS UPON ANY SUCH
16                                                       JUDGMENT, OR IN THE
                                                         ALTERNATIVE, FOR A STAY PENDING
17 QBE INSURANCE CORPORATION,                        a   RESOLUTION OF LAMPLIGHT'S
   foreign insurer,                                      APPEAL OF THE JUDGMENT IN
18                                                       FAVOR OF PLAINTIFF
                  Garnishee.
19                                                       [ORAL ARGUMENT REQUESTED]

20
               Garnishee QBE Insurance Corporation ("QBE"), by and through its counsel of record,
21
     BACKUS, CARRANZA & BURDEN, respectfully submits this Reply in Support of Its Countermotion to
22
     Judgment Creditor-Plaintiff Carl Thompson's ("Thompson") "Application for Judgment Against
23
     Garnishee QBE Insurance Corporation Requiring Turnover of Funds," for Conditions Upon Any
24
     Such Judgment, or in the Alternative, for a Stay Pending Resolution of Lamplight's Appeal of the
25
     Judgment in Favor of Plaintiff:
26

27

28
     4635915                                                       Case No. 2:19-cv-01152-JCM-VCF
               REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT AGAINST
                                GARNISHEE QBE INSURANCE CORPORATION
     Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 2 of 6



 1       I.       INTRODUCTION

 2             QBE's Countermotion should be granted because Thompson's Opposition [ECF No. 17] brief

 3 largely asserts arguments that are irrelevant and fails in its attempt to distinguish the controlling

 4 Nevada Supreme Court case on point, Wheeler. Wheeler Springs Plaza, LLC v. Beemon, 71 P.3d

 5 1258 (Nev. 2003). Contrary to Thompson's contentions, QBE is not seeking to relitigate any issues

 6 addressed in state court. Thus, Thompson's discussion of principles of issue preclusion, which

 7 comprises the large majority of his brief, is irrelevant and should be disregarded.

 8             Thompson also has no valid response to QBE's point that Nevada law requires him to return

 9 the $2,000,000 he seeks from QBE, if the judgment against Lamplight is reversed. Yet he asks the

10 Court to ignore the Nevada Supreme Court case (Wheeler) that requires him to do so.

11             By its Countermotion, QBE merely seeks to protect against Thompson employing

12 inequitable tactics by virtue of his status as a judgment creditor, like the judgment creditors in

13 Wheeler sought to do. QBE has made a clear record that any payment of its policy limit through this

14 garnishment action would be coercive, and hence would not be an admission of liability against

15 Lamplight and would need to be repaid if Thompson's judgment against Lamplight is reversed.

16       II.      ARGUMENT

17             A. Because QBE Does Not Seek to Relitigate Any Issue Addressed in State Court,
                  Thompson's "Issue Preclusion" Arguments Should Be Disregarded.
18
               Thompson erroneously argues that by including in its Countermotion the alternative for the
19
     Court to stay or continue Thompson's Application, QBE is somehow seeking to "reach a different
20
     result" that the state court trial judge regarding the conditions for a stay of execution.1 But QBE
21
     seeks no such thing. Indeed, the fact that QBE offered to pay Thompson its policy limit over one
22

23
     1
     Contrary to Thompson's assertion, QBE's Motion to Intervene did not seek any relief regarding the
24 amount a supersedeas bond. The only "stay" requested in QBE's Motion was to stay entry of the
   judgment against Lamplight until QBE's motion could be heard. (See Ex. G (ECF No. 12).) QBE
25 was forced to address the amount of a supersedeas bond in a reply brief on that motion to respond to
   an argument Thompson made in his response to QBE's motion. But QBE made clear it believed that
26 "discussion of the amount of any supersedeas bond is premature and improper in the context of this
   motion to intervene" and "reversible error." (See Reply Brief by QBE Insurance Corporation
27 Pursuant to Order of Court at Response to Motion to Remand at attached as Ex. 1 at 3:12-15 and
   10:19-27 [ECF No. 18-1].).
28
                                                  2                 Case No. 2:19-cv-01152-JCM-VCF
                    REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT
                             AGAINST GARNISHEE QBE INSURANCE CORPORATION
         Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 3 of 6



 1 year ago, after judgement against Lamplight was entered, by itself, proves that QBE is not seeking

 2 to relitigate the order of the state court judge regarding conditions for stay.2 As noted, the issues

 3 here involve seeking to prevent Thompson from using inequitable tactics, such as refusing to return

 4 QBE's $2,000,000 policy limit if Thompson's judgment is overturned. As for the option for a stay,

 5 QBE merely offered the Court an alternative method of addressing the Wheeler requirements in the

 6 event that Thompson is unwilling to abide by them, as he is attempting to do.

 7            Thus, the Court has the option to stay or continue Thompson's Application until such time as

 8 Lamplight's appeal of Thompson's judgment against it is resolved.

 9            B. Thompson's Attempt to Distance Himself from the Requirements of the Wheeler
                 Case is Unpersuasive.
10
              Thompson has no substantive response to QBE's point that the Wheeler case requires him to
11
     repay the $2,000,000 limits of the QBE policy if the judgment against Lamplight is reversed or
12
     vacated on appeal. He acknowledges that "the judgment will be entered in accordance with Nevada
13
     law." (Opp. [ECF No. 17] at 7:25-26.) But he then argues that QBE is "wrong about Wheeler
14
     Springs." (Id. at 7:27.) It is Thompson, though, who is wrong about that case.
15
              Thompson attempts to distinguish this garnishment proceeding from Wheeler by arguing that
16
     in that case, the judgment debtor paid the garnishment out of his own accounts, and therefore
17
     "remained in charge of what to do with the appeal." (Id. at 7:27-8:2.) But Wheeler cannot be
18
     distinguished merely because QBE, as Lamplight's insurer, is the garnishee rather than Lamplight
19
     itself. Wheeler's holding that the judgment debtor was entitled to restitution of the money it paid
20
     upon reversal of the judgment against it, was premised on fundamental principles of restitution that
21
     apply equally between Thompson and QBE. The Court stated:
22
              The Restatement of Restitution § 74 (1937), extends this principle:
23
               A person who has conferred a benefit upon another in compliance with a judgment, or
24            whose property has been taken thereunder, is entitled to restitution if the judgment is
              reversed or set aside, unless restitution would be inequitable or the parties contract that
25
              payment is to be final ....
26

27  Notice of Entry of Judgment upon Jury Verdict against Lamplight was served on August 3, 2018;
     2


28 QBE's letter offering to pay its policy limit was sent on August 16, 2018. (See ECF No. 9 at Exhibit
   "4".)
                                                       3                   Case No. 2:19-cv-01152-JCM-VCF
                   REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT
                            AGAINST GARNISHEE QBE INSURANCE CORPORATION
      Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 4 of 6



 1                “To permit one who has collected money upon a judgment later reversed to retain the same
                  would in most cases result in unjust enrichment."
 2
     Id. at 1262 (footnote omitted).
 3
                  Thus, the fact that in Wheeler the garnishee was the judgment debtor, rather than the
 4
     judgment debtor's insurer, is a distinction without a difference. The fundamental point is that a
 5
     judgment creditor’s right to obtain and retain funds in satisfaction of that judgment evaporates
 6
     where the judgment is reversed, and equity (as well as due process) demands that the former
 7
     judgment creditor return those amounts he obtained on the basis of a judgment to which the courts
 8
     ultimately found he was not entitled. It matters not that the funds were obtained from the former
 9
     judgment debtor’s indemnitor as opposed to the former judgment debtor itself. Thus, Thompson
10
     cannot avoid the principles of restitution set forth in Wheeler.
11
                  Finally, contrary to Thompson's only other point, Wheeler had nothing to do with an
12
     appellant's own decision-making regarding how to conduct its appeal. The Court held that
13
     "payment of a judgment only constitutes a waiver of the judgment debtor’s appellate rights when the
14
     payment is intended as a compromise or settlement of the matter." Id. That obviously is not the
15
     case here. In short, there is no basis to distinguish Wheeler from the circumstances here.
16
           III.      CONCLUSION
17
                  In sum, to prevent Thompson from using inequitable tactics based on his status as a
18
     judgment creditor, the Court should deny Thompson's Application and decline to enter any
19
     judgment against QBE for its $2,000,000 policy limit unless the Court also orders that it is being
20
     entered consistent with the repayment and no impairment of appeal principles in Wheeler,
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                     4                 Case No. 2:19-cv-01152-JCM-VCF
                       REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT
                                AGAINST GARNISHEE QBE INSURANCE CORPORATION
     Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 5 of 6



 1         Alternatively, the Court could stay or continue Thompson's Application until such time as

 2 Lamplight's appeal of Thompson's judgment against it is resolved.

 3         Respectfully submitted,

 4
           Dated this 16th day of August 2019.
 5
                                        BACKUS, CARRANZA & BURDEN
 6

 7                                      By:      _ /s/ Leland Eugene Backus____________
                                                 LELAND EUGENE BACKUS, ESQ.
 8                                               Nevada State Bar No 473
                                                 SHEA BACKUS, ESQ.
 9                                               Nevada State Bar No. 8361
10                                               Attorneys for QBE INSURANCE CORPORATION
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5                 Case No. 2:19-cv-01152-JCM-VCF
                REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT
                         AGAINST GARNISHEE QBE INSURANCE CORPORATION
     Case 2:19-cv-01152-JCM-VCF Document 19 Filed 08/16/19 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE

 2          Pursuant to N.R.C.P. Rule 5(b), I certify that I am an employee of BACKUS, CARRANZA &
 3 BURDEN, and that on this 16th day of August, 2019, I caused this document to be served pursuant to

 4 NEFCR 9, upon all registered parties via the Court’s electronic filing system.

 5          I declare that under penalty of perjury under the laws of the State of Nevada that the above is
 6
     true and correct. I further declare that I am employed in the office of a member of the bar of this
 7
     court at whose direction the service was made.
 8

 9

10                                                 _____/s/ Anne Raymundo____________________
                                                   An employee of BACKUS, CARRANZA & BURDEN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                6                 Case No. 2:19-cv-01152-JCM-VCF
                  REPLY IN SUPPORT OF COUNTERMOTION TO APPLICATION FOR JUDGMENT
                           AGAINST GARNISHEE QBE INSURANCE CORPORATION
